Citation Nr: 1533949	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  10-37 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for a heart condition, to include coronary artery disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from December 1984 to December 1988.  The Veteran also had additional service with the United States Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction subsequently transferred to the RO in Sioux Falls, South Dakota.  

The record reveals that the Veteran requested a Board hearing in conjunction with his appeal.  The Veteran was scheduled for a videoconference hearing in June 2015, but he did not report.  The claims file includes copies of letters sent to the Veteran's address of record in March and May 2015, notifying him of the date, time, and location of this hearing.  The record contains no indication that the Veteran did not receive such notice.  The Veteran has not requested another hearing and, therefore, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2015).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reasons for remand:  To provide the Veteran with VA examination and to seek outstanding relevant private treatment records.

The Veteran contends that he suffers from heart disability, including coronary artery disease, for which service connection is warranted.  In particular, he asserts that he developed hypercholesterolemia and elevated triglycerides during his period of active military service, and that this represents an initial manifestation of his coronary artery disease.  Additionally, he claims that his service treatment records document extremely high cholesterol and triglyceride levels, that these levels were not properly treated during service, and that this resulted in his current heart disease.  

The Veteran has not yet been provided with VA examination with respect to his claim for service connection for a heart disability.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (the Court) held that an examination is required when there is (1) competent evidence of a current disability or recurrent symptoms, (2) evidence establishing an "in-service event, injury or disease," (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  The threshold for finding a link between current disability and service so as to require medical examination is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006).

VA treatment records throughout the pendency of the appeal period include a diagnosis of coronary artery disease.  Service treatment records (STRs) from September 1988 document laboratory findings demonstrating elevated cholesterol and triglycerides and September and November 1988 STRs include a diagnosis of hypercholesterolemia.  In the Veteran's July 2009 Notice of Disagreement, he stated that his physicians have agreed that his heart damage was a direct result of an untreated high cholesterol condition, and the Veteran further contended that he received neither long-term care nor education during service to control his cholesterol and lower it to a safe level.  The Board finds that the current evidence of record meets the low burden necessary to warrant VA examination and opinion.  Therefore, on remand, the Veteran should be provided with a VA examination and medical opinion with respect to the nature and etiology of his coronary artery disease and any other heart disability.

In furtherance of his claim for entitlement to service connection for a heart disability, the Veteran identified a number of private physicians and institutions which treated his heart disability, and gave authorization for VA to obtain records of that treatment.  However, the earliest treatment identified by the Veteran in these release forms is in 1992.  The Veteran separated from military service in December 1988.  A review of the evidence of record indicates that relevant medical records remain outstanding at this time.  The Veteran's claims file contains a September 1988 STR addressing the Veteran's lab findings and providing an impression of "probably familial hypercholesterolemia."  The record notes that the Veteran had originally requested the lab work and testing secondary to recommendation of a "family doctor."  A November 1988 report of medical examination on separation from service also states that the Veteran had an appointment with a civilian physician, and recommended followup for high cholesterol.  

VA has a duty to make reasonable efforts to obtain relevant private treatment records on behalf of the Veteran.  Since a complete set of treatment records is relevant to the claim, the Veteran should be asked to provide sufficient information for VA to request records from the family doctor(s) who provided treatment during his active and reserve military service and immediately following separation from service.  The Veteran should be asked to provide any necessary authorization for retrieval of those records and the records should be obtained.  38 C.F.R. § 3.159(c)(1) (2015).  

When the Veteran previously identified relevant private treatment and gave authorization for VA to obtain records of such, he stated that he received treatment from the Everett Clinic from approximately 1992 to December 2002.  VA submitted a request for these records, and while records from November 1997 were produced, no other records of treatment for this period were sent to VA.  There is no indication as to whether such records are unavailable and it does not appear that VA made a follow-up request.  Therefore, on remand, the Veteran should be asked to provide an updated authorization for retrieval of these records, and an additional request should be made to the clinic by VA.  If the records cannot be obtained after reasonable efforts have been made, the Veteran should be notified of the attempts made and allowed the opportunity to obtain the records himself.  See 38 C.F.R. § 3.159(c)(1), (e) (2015).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify and provide a release form for any records of private treatment that have not yet been associated with the file which may relate to his heart disease and/or his cholesterol and triglyceride levels.  This should include information regarding treatment by a "family doctor" and "civilian physician" referenced in a September 12, 1988 STR and a November 1999 separation examination, respectively.  Further, request an updated release form from the Veteran for additional treatment records from the Everett Clinic (the Veteran identified relevant treatment with that facility from approximately 1992 to December 2002, but the only treatment records produced by the clinic and associated with the claims file were from November 1997).  After securing the Veteran's written authorizations, obtain the private records identified.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow him the opportunity to obtain the records.  

2.  Thereafter, schedule the Veteran for an examination with an appropriate VA medical professional to determine the nature and etiology of any current heart disability, including coronary artery disease (CAD).  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

Thereafter, the examiner must address the following:

a.  Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that a current heart disability, including CAD, arose during, was caused by, or is otherwise etiologically related to the Veteran's active military service.

The examiner's attention is directed to service treatment records from September 1988 and November 1988 documenting elevated cholesterol and triglyceride levels, and diagnosing hypercholesterolemia.  The Veteran asserts that insufficient treatment and education regarding these levels during service resulted in his heart disease.

b.  Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that a current heart disability, including CAD, arose within one year of separation from active military service.  The Veteran's active military service ended in December 1988.  

If it is found that CAD at least as likely as not (50 percent or greater probability) arose between December 1988 and December 1989, then provide an opinion as to whether it is at least as likely as not that the disease during that time resulted in either of the following:

i.  Workload of greater than 7 METs but not greater than 10 METs, resulting in dyspnea, fatigue, angina, dizziness, or syncope  OR

ii.  Requiring continuous medication.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.  The term "current" in the above context means present at any time from January 2009 to present.

The examiner must include in the medical report the rationale for any opinion expressed.  However, if the examiner cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3.  After completing the above, review the requested medical examination and opinion to ensure responsiveness to, and compliance with, the directives of this remand and implement corrective procedures as necessary.  

4.  After completing the aforementioned, and conducting any additional development deemed necessary, readjudicate the Veteran's claim for service connection for a heart condition in light of all additional evidence received.  If any of the benefits sought on appeal are not granted in full, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




